FRASER, Justice.
(concurring).
The writer now concurs with the above opinion, which is- of course opposite in effect to the concurring opinion filed in the original hearing by the undersigned. This' change of position is due to the fact that upon careful reconsideration of the entire matter it does seem that the non-waiver agreement was carefully prepared' to protect and preserve all rights and remedies of the parties therein concerned. That-being true, and the appellant having vigorously urged that it maintained then and' now that it had paid appellee for the property purchased, it seems only right and equitable that it should be permitted to-assert its pleaded payment in the present law suit. If it is mistaken or wrong it can be decided by the trial court. While-this is a complete reversal of the writer’s opinion, it does seem to be both justified' and necessary in view of the premises, the position of the parties and the language of the non-waiver agreement.